Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6, 8-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US20130175457A1 published 07/11/2013) in view of Maezono et al (US20040179193A1 published 09/16/2004; hereinafter Maezono).
Regarding claim 1, Wada teaches a measuring device, comprising:
an emitter configured to emit light (a light source 50 – paragraph 27) to a measurement target region; 
a measurer configured to measure light output (light measuring portion 40 - paragraph 53)  from the measurement target region by emission with the means for emitting light; 
a driver configured to adjust a position (reciprocation driving mechanism – paragraph 84) of at least one of the measurement target region and the light emitter (reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position – paragraph 92); and 
a processor (a control processor 14 – Fig. 1) configured to 
(i) compare measurement values of the light measured (the control processor 14 is capable of comparing light intensity values to calculate a center position between the two positions – paragraph 91-92) a plurality of times by the light measurer (controls the light measuring portion 40 to measure the light – paragraph 96) (control processor 14 is capable of making multiple measurements) while changing positions of the measurement target region (the irradiation position – paragraph 92) by the driver  (reciprocation driving mechanism), after initially measuring a measurement value of the light, to determine abnormality of a 
(ii) determine measurement abnormality (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold) (control processor 14 is capable of detecting “abnormality of a measurement” – paragraph 96) in a case where a reference measurement value, being the initially measured measurement value (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95), is lower than a comparison measurement value, being a highest one among the compared measurement values (at each of the positions of the reflective member 36, control processor 14 compares the retrieved value with the maximum value among the values of the stored light values and determines if the retrieved value has decreased by 50% of the maximum stored value – paragraphs 91-92 and Fig. 7 S31-S34) (control processor 14 is capable of determining if an initial value is less than the highest stored value), 
Although Wada teaches wherein the reference measurement value is lower than the comparison measurement value in a first irradiation area corresponding to the initial measurement (control processor 14 controls the reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position to determine a position where the amount of light measured is 50% of the maximum amount of light – paragraph 92 and Fig. 10A element A, B, and C), Wada does not teach that the reference measurement is lower due to presence of at least one of a bubble and a foreign body and the presence occurring neither in a second irradiation area corresponding to one of the subsequent measurements nor in a third irradiation area corresponding to another of the subsequent measurements.

 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control processor, as taught by Wada, with the line sensor for detecting air bubbles, taught by Maezono, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Wada and Maezono teach processors for light based detection devices.
Regarding claim 2, Wada, modified by Maezono, teaches the measuring device according to claim 1, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region irradiated by the light emitter partially overlaps with another irradiation area (irradiation area B – Fig. 10A) irradiated in one or more second measurements  (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).  
Regarding claim 3, Wada, modified by Maezono, teaches the measuring device according to claim 2, wherein irradiation by the light emitter is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. 
Regarding claim 4, Wada, modified by Maezono, teaches the measuring device according to claim 3, wherein the processor (control processor 14 – paragraph 105) uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58), the reference measurement value being corrected by the processor using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of determination of measurement abnormality (obtaining a true light amount H of excitation fluorescence free from an influence of birefringence – paragraph 115 and S58 – Fig. 9).  
Regarding claim 5, Wada, modified by Maezono, teaches the measuring device according to claim 4, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72) , and wherein the measurement result is calculated from amount of light emitted from a fluorescent substance (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95) positioned in the reaction field.  
Regarding claim 6, 
Regarding claim 8, Wada, modified by Maezono, teaches the measuring device according to claim 1, wherein determination by the processor (control processor 14 – paragraph 125) is directed to a measurement value of the light amount (the control processor 14 measures an intensity of light to be generated on the metal film 55 – paragraph 125), being a detection limit or above (Wada teaches a device capable of detecting light above a certain detection limit).  
Regarding claim 9, Wada teaches a measurement abnormality detecting method, comprising: emitting light to a measurement target region and thereby measuring light output (method for measuring light emitted by excitation of a fluorescent material – paragraph 148) from the measurement target region (irradiation area of the excitation light – Fig. 10A); and 
comparing measurement values of the light measured a plurality of times (Wada teaches a method where control processor 14 stores measurements and compares a new measurement with the stored measurements – paragraph 91 and Fig. 7 S31-34), while changing positions of the measurement target region  (control processor 14 controls the reflective member 36 to move the irradiation area of the excitation light (A, B, and C) - Fig. 10A), after initially measuring a measurement value of the light,
wherein the abnormality is determined in a case where a reference measurement value (control processor 14 retrieves each of the positions of the reflective member 36 at which the light amount of light to be measured by the light measuring portion 40 – paragraph 92), being the initially measured measurement value, is lower than a comparison measurement value, being a highest one among the compared measurement values (at each of the positions of the reflective member 36, control processor 
Although Wada teaches wherein the reference measurement value is lower than the comparison measurement value in a first irradiation area corresponding to the initial measurement (control processor 14 controls the reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position to determine a position where the amount of light measured is 50% of the maximum amount of light – paragraph 92 and Fig. 10A element A, B, and C), Wada does not teach that the reference measurement is lower due to presence of at least one of a bubble and a foreign body and the presence occurring neither in a second irradiation area corresponding to one of the subsequent measurements nor in a third irradiation area corresponding to another of the subsequent measurements.
Maezono teaches a detection method wherein the reference measurement (line sensor 4 receives light penetrating the front half of an air bubble 32 – paragraph 48) is lower due to presence of at least one of a bubble (air bubble 32 lowers the signal – Fig. 5C) and a foreign body and the presence occurring neither in a second irradiation area (an area in test glass plate 3 to the right of the bubble 32 – Fig. 5B) corresponding to one of the subsequent measurements nor in a third irradiation area (an area in test glass plate 3 to the left of the bubble 32 – Fig. 5B) corresponding to another of the subsequent measurements (only 1 air bubble 32 in the test glass plate 3 – Fig. 5A-C). It would be advantageous to use a sensor to detect an air bubble to improve quality control and improve sampling data quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control processor, as taught by Wada, with the line sensor for detecting air bubbles, taught by Maezono, to gain the above advantage. One of ordinary skill would have expected that this 
Regarding claim 10, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 9, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region partially overlaps with another irradiation area (irradiation area B – Fig. 10A) irradiated in one or more second measurements  (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).  
Regarding claim 11, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 10, wherein irradiation of the measurement target region is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).  
Regarding claim 12, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 11, wherein the determining uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58) corrected by using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of determination of measurement abnormality (obtaining a true light amount H of excitation fluorescence free from an influence of birefringence – paragraph 115 and S58 – Fig. 9).  
Regarding claim 13, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 12, wherein the measurement target region is a reaction field 
Regarding claim 16, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 9, wherein the determination is directed to a measurement value of the light amount (the control processor 14 measures an intensity of light to be generated on the metal film 55 – paragraph 125), being a detection limit or above (“the control processor 14 measures an intensity of light” inherently teaches that the measured light is above a detection limit for the system).  
Regarding claim 17, Wada a non-transitory recording medium storing (control processor 14 determines an endpoint when a measurement light value decreases to 50% of the maximum among stored light values – paragraphs 91) (control processor 14 inherently discloses a computer readable and writeable storage medium in order to compare a new value with previously stored values) a computer readable program causing a computer to execute functions (“control processor 14 controls each of the constituent elements constituting the analysis device 10” inherently discloses a program and a storage medium, which are required for the control processor 14 to carry out the controls – paragraph 67) , comprising: 
emitting light (control processor 14 controls the light source portion 21 – paragraph 67) to a measurement target region (irradiation area – paragraph 91) and thereby measuring light output from the measurement target region (light to be measured by the light measuring portion 40 – paragraph 91); and 

wherein the determining determines measurement abnormality (light measuring portion 40 has decreased by 50% of the maximum amount – paragraph 91) in a case where a reference measurement value, being the initially measured measurement values (whether a light amount i.e. a measurement result by the light measuring portion 40– paragraph 91) is lower than a comparison measurement value, being a highest one among the compared measurement values (has decreased by 50% of the maximum amount of light among the stored light amounts – paragraph 91, see Fig. 7 S31-S34), and 
Although Wada teaches wherein the reference measurement value is lower than the comparison measurement value in a first irradiation area corresponding to the initial measurement (control processor 14 controls the reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position to determine a position where the amount of light measured is 50% of the maximum amount of light – paragraph 92 and Fig. 10A element A, B, and C), Wada does not teach that the reference measurement is lower due to presence of at least one of a bubble and a foreign body and the presence occurring neither in a second irradiation area corresponding to one of the subsequent measurements nor in a third irradiation area corresponding to another of the subsequent measurements.
Maezono teaches a detection method wherein the reference measurement (line sensor 4 receives light penetrating the front half of an air bubble 32 – paragraph 48) is lower due to presence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control processor, as taught by Wada, with the line sensor for detecting air bubbles, taught by Maezono, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Wada and Maezono teach processors for light based detection devices.
Regarding claim 18, Wada, modified by Maezono, teaches the measuring device according to claim 2, wherein irradiation by the light emitter is performed three or more times across the first irradiation area. (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution)
Regarding claim 19, Wada, modified by 
Regarding claim 20, Wada, modified by Maezono, teaches the measuring device according to claim 2, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72), and wherein the measurement result is calculated from amount of light emitted from a fluorescent substance positioned in the reaction field (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95).
Regarding claim 21, Wada, modified by Maezono, teaches the measuring device according to claim 1, wherein the initial one measurement is less than the highest one measurement based on a dissociation of an antigen antibody and a fading of a fluorescent substance (at each of the positions of the reflective member 36, control processor 14 compares the retrieved value with the maximum value among the values of the stored light values and determines if the retrieved value has decreased by 50% of the maximum stored value – paragraphs 91-92 and Fig. 7 S31-S34) (control processor 14 is capable of determining if the initial value is less than the highest stored value; see response to arguments).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wada, modified by Maezono, as applied to claim 13 above, in view of Soma (JP2009008603A published 01/15/2009).
Regarding claim 14, Wada, modified by Maezono, teaches the measurement abnormality detecting method according to claim 13,11Application No.: TBDPatentAtt'y Docket No. 049601.023900Customer No. 30734 w herein the predetermined coefficient (a correction coefficient K – paragraph 98) is calculated by using an area of a portion (control processor 14 counts the number of fluorescent particles per unit area and calculates an increase of fluorescence with time  – paragraph 67) in which the first irradiation area overlaps with the other irradiation area (irradiation area overlap – Fig. 10A).
However, Wada, modified by Maezono, does not teach that the predetermined coefficient is calculated using a fading rate of the fluorescent substance. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Wada as modified by Maezono, by adding the brightness value and fating rate calculation steps, taught by Soma, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Wada, Maezono, and Soma all teach computer controlled fluorescence detection methods.
Response to Arguments
	Applicant’s addition arguments with respect to the 102 rejection of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797